EXHIBIT SETTLEMENT AGREEMENT AND RELEASE This Settlement Agreement and Release (“Agreement”) is entered into between (1)Wells Fargo Bank, National Association (“Wells Fargo” or “Indenture Trustee”), solely in its capacity as Indenture Trustee on behalf of all Holders of 3.0% Senior Subordinated Convertible Notes due 2012 of Cyberonics, Inc; and (2) Cyberonics, Inc. (“Cyberonics”), as those terms are further defined below. A.DEFINITIONS 1.The “Litigation” refers to (a) the appellate case currently styled:Wells Fargo Bank National Association v. Cyberonics, Inc., No. 07-20539, pending in the United States Court of Appeals for the Fifth Circuit, (b) the state court action originally filed by Cyberonics styled:Cyberonics, Inc. v. Wells Fargo Bank, National Association, As Trustee Under Indenture, Cause No. 2006-63284, filed in the 165th Judicial District Court, Harris County, Texas; and (c) the removal of the state court action to federal court styled:Cyberonics, Inc. v. Wells Fargo
